Citation Nr: 1506508	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction in rating for coronary artery disease (CAD) from 60 percent to 10 percent, for the period from September 1, 2011 through August 19, 2013, disabling was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.


FINDING OF FACT

A December 2010 VA examination and February 2011 addendum were inadequate for the purposes of reducing the disability rating for coronary artery disease.


CONCLUSION OF LAW

The reduction of the disability rating for coronary artery disease from 60 percent to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10, 4.100, 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Reduction

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than 5 years. 38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.   See Brown v. Brown, 5 Vet. App. 413 (1993).   At the time of the June 2011 reduction, the 60 percent rating for the Veteran's service-connected CAD had been in effect since March 9, 2010.  Thus, as the rating for CAD had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005 as arteriosclerotic heart disease.  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The provisions of 38 C.F.R. § 4.100 direct that, even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) rating is met, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

On December 2010 VA examination, the examiner noted that a stress test was not performed because of medical contraindication; specifically, the Veteran refused testing.  The examiner estimated that the Veteran's level of METs was greater than 10, because the Veteran reported that he could climb several flights of stairs.  In a February 2011 addendum, the examiner added that the Veteran could walk up more than 2 flights of stairs without chest pain or shortness of breath.

At his April 2011 RO hearing, the Veteran testified that walking short distances caused shortness of breath.  For instance, the morning of his hearing, he had to stop walking after crossing the street and again after walking to the corner of the block.  In addition, shortness of breath resulted from walking up one flight of stairs.  He also reported occasional dizziness.

In his June 2011 notice of disagreement, the Veteran asserted that he did not refuse to take a stress test and was willing to take one.  However, the RO did not afford the Veteran an additional examination.  An August 2013 private hospital report indicates that the Veteran suffered congestive heart failure.  Consequently, the RO increased the rating from 10 to 60 percent effective August 19, 2013.

Based on the foregoing, the Board finds that the December 2010 examination and February 2011 addendum opinion were inadequate because cardiac stress testing was not conducted and no METs level was provided.  Although the examiner cited a medical contraindication, the Veteran asserts that he did not refuse to take a stress test.  Accordingly, the December 2010 examination and February 2011 opinion may not be relied on as the basis to reduce the Veteran's disability rating for his coronary artery disease.  As the examination and addendum were the only reports used to reduce the Veteran's rating, the reduction is void ab initio, and the 60 percent rating is restored.


ORDER

The reduction in the disability rating for coronary artery disease from 60 percent to 10 percent was improper and the 60 percent rating is restored from September 1, 2011 through August 19, 2013.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


